Per Curiam.

Upon review of the record, we concur in the board’s findings that respondent violated DR 1-102(A)(3) and (6). We also agree with the sanction recommended by the board. Respondent is therefore suspended for two years from the practice of law in Ohio; however, we suspend both years of the sanction period and place respondent on probation under the conditions established by the board. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.